Citation Nr: 0940500	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for hearing loss, left 
ear.

3.  Entitlement to an initial, compensable rating for hearing 
loss, right ear.

4.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to 
April 1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2006 rating decision in which the RO denied 
service connection for Meniere's disease and hearing loss, 
left ear, granted service connection for hearing loss, right 
ear, with an initial noncompensable rating, effective May 2, 
2005, and granted service connection for tinnitus, with an 
initial rating of 10 percent, effective May 2, 2005.  In 
March 2006, the Veteran filed a notice of disagreement (NOD) 
with the denial of service connection and the assigned 
disability ratings.  A statement of the case (SOC) was issued 
in May 2007, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
June 2007.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
hearing loss, right ear, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

During the hearing, the Veteran withdrew from appeal the 
claim for a higher initial rating for tinnitus.  Also during 
the hearing, the Veteran submitted additional evidence in 
support of the claims and waived initial RO consideration of 
the evidence.  The Board accepts the additionally-received 
evidence submitted at the hearing for inclusion in the 
record.  See 38 C.F.R. § 20.800 (2009).  The Board notes that 
after the hearing, in July 2009, the Veteran submitted 
additional medical evidence, but did not submit a waiver of 
RO consideration for this additional evidence.  However, as 
the Board is remanding the claims remaining on appeal for 
additional development, the RO will have an opportunity to 
consider the Veteran's newly submitted evidence.

The Board's dismissal of the claim for a higher initial 
rating for tinnitus is set forth below.  The claims for 
service connection for left ear hearing loss, Meniere's 
disease, and an increased rating for right ear hearing loss 
are addressed in the remand following the order; those 
matters are being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.


FINDINGS OF FACT

In June 2009, prior to the promulgation of a decision in the 
appeal, the appellant withdrew from appeal the claim for a 
higher initial rating for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
claim for a higher initial rating for tinnitus have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2009).

During the hearing before the undersigned Veterans Law Judge 
in June 2009, the Veteran indicated that he wished to 
withdraw from appeal the matter of a higher initial rating 
for tinnitus.  Thus, no allegations of errors of fact or law 
remain for appellate consideration with respect to this 
matter.  Accordingly, the Board does not have jurisdiction to 
review this matter on appeal and it must be dismissed.


ORDER

The appeal as to the claim for an initial rating in excess of 
10 percent for tinnitus is dismissed.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.  

Under the circumstances of this case, the Board finds that 
medical examination and an opinion by an appropriate ear, 
nose and throat (ENT) physician would be helpful in resolving 
the claims for service connection for hearing loss, left ear, 
and Meniere's disease.  

The Board recognizes that the Veteran was previously afforded 
a VA examination by a physician in December 2005.  
Unfortunately, in this examination, the examiner never 
offered an opinion regarding the etiology of the Veteran's 
hearing loss in his left ear.  The examiner merely stated 
that the Veteran conceded that it was unlikely that the left 
ear hearing loss had anything to do with any events during 
the Veteran's military service.  In his June 2009 hearing 
before the undersigned Veteran's Law Judge, the Veteran 
denied ever intimating that his hearing loss, left ear, was 
not related to his active duty service.  Additionally, it is 
not clear how thoroughly the examiner interviewed the Veteran 
regarding his history of noise exposure.  The report 
indicates that the Veteran reported seasonal hunting but wore 
hearing protection.  It was noted that the Veteran denied any 
other excessive noise exposure, and the examiner did not 
mention any other incidents of noise exposure.  However, the 
evidence of record appears to contradict the Veteran's 
report.  

A private treatment record from June 1985 indicates that the 
Veteran used his voice vigorously with raising 35 puppies and 
dog training.  Another private treatment record from 
July 1992 shows that the Veteran had not used ear protection 
devices and was exposed to a good deal of noise with firing 
blanks from a pistol, frequent use of whistles while training 
dogs, and use of a tractor.  In September 1994, the Veteran 
told a private examiner that he used noise protection 
periodically.  A private examiner emphasized to the Veteran 
in April 2002 that he needed to use hearing protection.  In 
June 2002, the same examiner again exhorted the Veteran to 
use hearing protection, and the Veteran said that he had been 
using hearing protection since his last visit.  None of this 
evidence was addressed by the December 2005 VA examiner.

The Board observes that the December 2005 VA examiner did not 
offer a clear nexus opinion regarding the etiology of the 
Veteran's Meniere's disease.  He stated that it was 
"possible that the Veteran's [Meniere's] disease could 
relate to his active duty, since the etiology of Meniere's 
disease is generally unknown."  Additionally, a June 2009 
letter from S.M., M.D., F.A.C.S., states that the Veteran's 
Meniere's syndrome "may have been related to his military 
service and concussive noise exposure."  Unfortunately, 
these opinions are speculative, and are therefore not 
probative (persuasive) evidence on the medical nexus 
evidence.  See Obert v. Brown, 5 Vet. App. 30 (1993).  
Opinions expressed in terms of "may" also imply "may not" and 
hence, are not helpful in resolving the medical nexus 
question.  Id.  See also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

As noted, here, the service treatment records, taken together 
with the medical evidence of record and the Veteran's 
testimony, suggest that Veteran may have current hearing 
loss, left ear, and Meniere's disease related to service.  
However, as discussed above, the record includes no actual 
probative opinion addressing the medical relationship, if 
any, between current left ear hearing loss, Meniere's 
disease, and service in light of all of the evidence of 
record.  

Hence, the RO should arrange for the Veteran to undergo VA 
ENT examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claims for service connection (as 
each original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

The record reflects that there are outstanding medical 
records which may be pertinent to the claims remaining on 
appeal.  In this regard, the Veteran reported during the 
June 2009 hearing that he was currently being treated for his 
ear disorders at Oregon Health and Science University.  While 
the claims file currently includes outpatient treatment 
records from Oregon Health and Science University dated from 
December 2002 to July 2004, the Veteran's testimony indicates 
that more recent records of treatment for the Veteran's 
claimed disorders are available.  Hence, in its letter, the 
RO should specifically request that the Veteran furnish 
signed, completion authorization to obtain these records.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include consideration of all evidence added to the 
claims file since the RO's last adjudication of the claim-to 
include that submitted during the Veteran's Board hearing and 
thereafter, notwithstanding any waiver of RO consideration of 
the evidence.  In connection with the claim for higher 
initial rating, the RO should also consider whether 
"staged" rating of the Veteran's disability (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Fenderson (cited to above) is 
appropriate.

As a final matter, the Board also points out that any 
decision with respect to the claims for service connection 
for left ear hearing loss may affect the Veteran's claim for 
a higher initial rating for right ear hearing loss because, 
in the event service connection for the left ear is granted, 
the claim will become one for higher rating for bilateral 
hearing loss.  Hence, the claim for higher rating for hearing 
loss is inextricably intertwined with the claim for service 
connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the claims should be 
considered together, it follows that, any Board action on the 
claim for higher rating for right ear hearing loss, at this 
juncture, would be premature.  Hence, a remand of this matter 
is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  
The RO should specifically request that 
the Veteran furnish appropriate 
authorization to obtain outstanding 
records of treatment from Oregon Health 
and Science University, from July 2004 to 
the present. 

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified for which 
authorization has been provided-to 
particularly include records from Oregon 
Health and Science University, noted 
above-following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry and speech discrimination 
testing) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The physician should clearly indicate 
whether the Veteran currently has left ear 
hearing loss to an extent recognized as a 
disability for VA purposes, as well as 
Meniere's disease.  Then, with respect to 
each diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater  probability), 
that the disability is a residual of in-
service noise exposure, or is otherwise 
medically related to service.  

In rendering the requested opinion, the 
physician should specifically consider the 
in- and post-service treatment records, as 
well as the Veteran's contentions.  
Specifically, the examiner is requested to 
address the Veteran's service treatment 
records, a private treatment record from 
June 1985 which indicates that the Veteran 
used his voice vigorously with raising 35 
puppies and dog training, and a private 
treatment record from July 1992 which 
reflects the Veteran's report that the 
Veteran had not used ear protection 
devices and was exposed to a good deal of 
noise with firing blanks from a pistol, 
frequent use of whistles while training 
dogs, and use of a tractor.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence (to particularly 
include all that added to the record since 
the RO's last adjudication of the claim) 
and legal authority.  The RO's 
adjudication of the claim foir higher 
rating should include consideration of 
whether "staged" rating of the Veteran's 
disability, pursuant to Fenderson (cited 
to above) is appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


